In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________
No. 19-1654
THOMAS DENNIS, JR.,
                                                  Plaintiff-Appellant,
                                 v.

NIAGARA CREDIT SOLUTIONS, INC., et al.,
                                               Defendants-Appellees.
                     ____________________

         Appeal from the United States District Court for the
         Southern District of Indiana, New Albany Division.
            No. 18-cv-00339 — Richard L. Young, Judge.
                     ____________________

 ARGUED DECEMBER 11, 2019 — DECIDED DECEMBER 30, 2019
               ____________________

   Before FLAUM, HAMILTON, and BARRETT, Circuit Judges.
    FLAUM, Circuit Judge. The plaintiﬀ Thomas Dennis re-
ceived a debt collection letter listing “original” and “current”
creditors, which he claims violated the Fair Debt Collection
Practices Act (FDCPA). The FDPCA requires that a debt col-
lector send the debtor a written notice containing “the name
of the creditor to whom the debt is owed.” Because the letter
2                                                   No. 19-1654

accurately and clearly identiﬁed the creditor to whom Den-
nis’s debt was owed, we aﬃrm the district court’s judgment
on the pleadings in favor of defendants.
    Dennis fell behind on a debt owed to Washington Mutual
Bank. After his default, defendant-appellee LVNV Funding
bought the debt and the other defendant-appellee, Niagara
Credit Solutions, sent a form debt collection letter on LVNV’s
behalf. The letter included the following language: “Welcome
to Niagara Credit Solutions, Inc. We are here to help. Your ac-
count was placed with our collection agency on 09-14-17.” The
letter further stated that Niagara’s “client” had authorized it
to oﬀer a payment plan or a settlement of the debt in full.
    The letter identiﬁes Washington Mutual Bank as the “orig-
inal creditor” and LVNV Funding as the “current creditor.” It
also lists the principal and interest balances of the debt and
the last four digits of the account number.
    Dennis ﬁled a putative class action complaint in 2018, al-
leging that the defendants violated § 1692g(a)(2) of the
FDCPA by “fail[ing] to identify clearly and eﬀectively the
name of the creditor to whom the debt was owed.” The de-
fendants successfully moved for judgment on the pleadings,
arguing that the letter adequately identiﬁed LVNV as the cur-
rent creditor. Dennis timely appealed.
     “We review the district court’s judgment on the pleadings
de novo, accept all well pleaded allegations as true, and con-
strue all alleged facts in the light most favorable to … the non-
moving party.” Brown v. Dart, 876 F.3d 939, 940 (7th Cir. 2017)
(citation omitted). Under the FDCPA, a debt collector must
“send the consumer a written notice containing … the name
of the creditor to whom the debt is owed.” 15 U.S.C.
No. 19-1654                                                     3

§ 1692g(a)(2). The defendants’ letter clearly and unambigu-
ously identiﬁes LVNV Funding as the “current creditor,” and
the district court’s entry of judgment on the pleadings was
therefore appropriate.
   Dennis summarizes his argument as follows:
       Listing two separate entities as “creditor” – one
       of them a debt buyer, which would likely be un-
       known to the consumer – and not explaining the
       diﬀerence between those two creditors, then
       stating that Niagara was authorized to make
       settlement oﬀers on behalf of an unknown client
       – could very likely confuse a signiﬁcant portion
       of consumers who received the letter as to
       whom the debt was then owed.
    “To satisfy § 1692g(a), the debt collector’s notice must state
the required information ‘clearly enough that the recipient is
likely to understand it.’” Janetos v. Fulton Friedman & Gullace,
LLP, 825 F.3d 317, 321 (7th Cir. 2016) (quoting Chuway v. Nat’l
Action Fin. Servs., Inc., 362 F.3d 944, 948 (7th Cir. 2004)). “We
view potential FDCPA violations through the objective lens of
an unsophisticated consumer who, while ‘uninformed, naïve,
or trusting,’ possesses at least ‘reasonable intelligence, and is
capable of making basic logical deductions and inferences.’”
Smith v. Simm Assocs., Inc., 926 F.3d 377, 380 (7th Cir. 2019)
(quoting Pettit v. Retrieval Masters Creditor Bureau, Inc., 211
F.3d 1057, 1060 (7th Cir. 2000)).
   The defendants’ letter expressly identiﬁes LVNV Funding
as the current creditor. It therefore meets the FDCPA’s re-
quirement of a written notice containing “the name of the
creditor to whom the debt is owed.” 15 U.S.C. § 1692g(a)(2).
4                                                   No. 19-1654

Dennis complains that the letter does not explain the diﬀer-
ence between the original and current creditors, but an unso-
phisticated consumer would understand those terms in the
context in which they were used here. Dennis contends that
in Smith we aﬃrmed the dismissal because the letters in ques-
tion did “not identify any creditor other than Comenity Cap-
ital Bank, which might have led to consumer confusion.” Den-
nis posits the defendants here included both an original and
current creditor, thereby violating Smith.
    This is a meritless claim. In Smith, the original and current
creditors were the same. In this case, where a consumer’s debt
has been sold, it is helpful to identify the original creditor
(which the customer is likely to recognize as he had done
business with them in the past) and the current creditor
(which the customer may not recognize, and which the
FDCPA requires the letter to identify). An unsophisticated
consumer will understand that his debt has been purchased
by the current creditor––an example of the type of “basic in-
ference” we believe such consumers are able to make. The de-
fendants’ letter thus “provides clarity for consumers; it is not
abusive or unfair and does not violate § 1692g(a)(2).” Smith,
926 F.3d at 381.
    Dennis’s other citations to authority are inapt. In Janetos,
the debt collector’s letter did not identify the creditor to whom
the debt was owed, except for a subject line reading “Re: Asset
Acceptance, LLC Assignee of AMERISTAR.” 825 F.3d at 320.
Here, the current creditor was clearly identiﬁed. The same
goes for Dennis’s citation to Gross v. Lyons Doughty & Veldhuis,
P.C., 779 F. App’x 864, 867 (3d Cir. 2019) (reversing dismissal
where letter did not identify which party was current credi-
tor). Dennis’s letter expressly identiﬁed LVNV as the “current
No. 19-1654                                                    5

creditor.” Dennis did not need a “lucky guess” to identify to
whom he owed his debt; it was stated plainly. Janetos, 825 F.3d
at 323.
    The district court noted that the letter could have made the
relationships among the parties “crystal clear” by spelling out
that LVNV had purchased the debt from Washington Mutual
and that LVNV was Niagara’s client. While such language
may have helped clarify the party’s relationships,
§ 1692(g)(a)(2) does not require such a detailed explanation of
the transactions leading to the debt collector’s notice. Rather,
it requires clear identiﬁcation of the current creditor, and this
letter complied.
    Finally, relying on Ruth v. Triumph P’ships, 577 F.3d 790,
800–01 (7th Cir. 2009), Dennis asserts that he should have
been allowed to present extrinsic evidence of consumer con-
fusion to prove his case. Ruth, however, addresses § 1692e of
the FDCPA, which forbids false or misleading representations
in collection letters. Id. at 794. Chuway is more relevant. There
we considered when a plaintiﬀ pursuing a claim under
§ 1692g must present extrinsic evidence of confusion. 362 F.3d
at 948–49. No further evidence is required where “it is appar-
ent just from reading the letter it is unclear,” while a plaintiﬀ
must present evidence where “it is unclear whether the letter
would confuse intended recipients of it.” Id. at 948. But where,
as here, the letter accurately and clearly identiﬁed the creditor
to whom Dennis’s debt was owed, no evidence of confusion
could change the result. The district court was correct to enter
judgment on the pleadings.
    For the foregoing reasons, we AFFIRM the judgment of the
district court.